Exhibit 10.27
 
THER EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between Envision
Solar International, Inc., a California Corporation (the “Company”), and Joanna
Tan, an individual (“Employee”), effective February 2, 2009 (“Effective Date”).
The Company desires to retain the services of Employee, and Employee desires to
continue to be employed by the Company for the term of ther Agreement.
 
NOW, THEREFORE, in the consideration of the premises and the mutual covenants
and agreements set forth herein, the Company and Employee, intending to be
legally bound, hereby agree as follows:
 
AGREEMENT
 
1.            Employment. The Company hereby employs Employee on an at-will
basis for the position of Executive Vice President and Chief Operating Officer
of Envision Solar International, Inc. Employee hereby accepts such at-will
employment, and agrees to perform services for the Company, upon the terms and
conditions set forth in ther Agreement.
 
2.            Position and Duties.
 
            2.1Duties. During the term of ther Agreement, Employee shall perform
all duties and functions customarily performed by an Executive Vice President of
a business of the size and nature similar to that of the Company, and such other
employment duties as the Company’s CEO shall reasonably assign to her from time
to time.
 
2.2Competitive Activities. During the term of ther Agreement Employee
shall not, directly or indirectly, either as an executive, employer, consultant,
agent, principal, partner, stockholder, member, manager, officer, director, or
in any other individual or representative capacity, engage or participate in any
business that is in competition in any manner whatsoever with the business of
the Company or any affiliate. Ther Agreement shall not be interpreted to
prohibit Employee from making passive personal investments or conducting private
business affairs if those activities do not materially interfere with the
services required under ther Agreement. However, Employee shall not directly or
indirectly, acquire, hold, or retain any interest in any business competing with
or similar in nature to the business of the Company or any affiliate.
 
3.            Compensation.
 
            3.1Salary. As compensation for services to be rendered by Employee
under ther Agreement, the Company shall pay to Employee an annual salary of One
Hundred Sixty Five Thousand and 00/100 Dollars ($165,000.00) (the “Salary”),
which shall be paid on a regular basis in accordance with the Company’s regular
payroll procedures (exception: see 3.5 below).
 
3.2Participation in Benefit Plans. Employee shall be included to the extent
eligible thereunder in any and all plans of the Company providing general
benefits for the Company’s employees, including, but not limited to, any group
life insurance, hospitalization, disability, medical, dental, Section 125
cafeteria, pension, profit sharing, savings and stock bonus plans. Employee’s
participation in any such plan or program shall be subject to the provisions,
rules, and regulations applicable thereto. Nothing in ther Agreement shall
impose on the Company any affirmative obligation to establish any benefit plan.
The Company reserves the right to prospectively terminate or change benefit
plans and programs it offers to its employees at any time.
 
 
 

--------------------------------------------------------------------------------

 
 
3.3Options. Employee shall be entitled to receive options to purchase
 
Common Stock of the Company under the same terms and conditions as other senior
level executives.
 
3.4Expenses. In accordance with the Company’s policies established from
time to time, the Company will pay or reimburse Employee for all reasonable and
necessary out-of-pocket expenses incurred by her in the performance of her
duties under ther Agreement, provided that:
 
3.4.1 Each such item is of a type which qualifies it as a proper item for
deduction or capitalization by the Company for federal or state income tax
purposes, or, with respect to business meals, the item qualifies as a partial
deduction; and
 
3.4.2 Employee furnishes the Company with such records and other documentary
evidence as are customarily sufficient to satisfy the requirement for
substantiation of such expenditures as an income tax deduction (or
capitalization) pursuant to applicable federal and state statutes and/or
regulations.
 
            3.5Equity in Lieu of Salary. For a period of up to six months, or
until Company secures additional financing of at least $500,000, Employee agrees
to accept options in lieu of Salary at the following conversion rate:
 
                  # of Common Shares (as defined below) x 2 = # of options with
FMV strike price.
 
                  # of Common Shares = Amount of salary forgiven divided by
(FMV) $/share (at the time of salary earned).
 
4.            Annual Vacation. Employee shall be entitled to 30 days vacation
time each year without loss of compensation. In no event may Employee accrue
more than 45 days of vacation. In the event Employee at any time has accrued 45
days of vacation, no further vacation shall accrue unless and until the accrued
time is reduced to less than 45 days. Once ther maximum is reached, all further
accruals will cease. Vacation accruals will recommence after Employee has taken
vacation and the accrued hours have been dropped below the 45-day maximum.
 
5.            Compensation upon Termination. In the event Employee’s employment
with the Company is terminated for any reason, voluntarily or involuntarily,
Employee shall be entitled to receive Employee’s then current Salary accrued
(subject to 3.5 above) through the effective date of termination, plus accrued
but unused vacation time. Employee shall not be entitled to further compensation
upon termination.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
6.            Proprietary Matter. Except as permitted or directed by the
company, Employee shall not during the term of her employment or at any time
thereafter divulge, furnish, disclose or make accessible (other than in the
ordinary course of the business of the Company) to anyone for use in any way any
confidential, secret, or proprietary knowledge or information of the Company
(“Proprietary Matter”) which Employee has acquired or become acquainted with or
will acquire or become acquainted with, whether developed by herself or by
others, including, but not limited to, any trade secrets, confidential or secret
designs, processes, formulae, software or computer programs, plans, devices, or
material (whether or not patented or patentable, copyrighted or copyrightable)
directly or indirectly useful in any aspect of the business of the Company, any
confidential customer, distributor or supplier lists of the Company, any
confidential or secret development or research work of the Company, or other
confidential, secret or non-public aspects of the business of the Company.
Employee acknowledges that the Proprietary Matter constitutes a unique and
valuable asset of the Company acquired at great time and expense by the Company,
and that any disclosure or other use of the Proprietary Matter other than for
the sole benefit of the Company would be wrongful and would cause irreparable
harm to the Company. Both during and after the term of ther Agreement, Employee
will refrain from any acts or omissions that would reduce the value of
Proprietary Matter to the Company. The foregoing obligations of confidentiality,
however, shall not apply to any knowledge or information which is now published
or which subsequently becomes generally publicly known, other than as a direct
or indirect result of the breach of ther Agreement by Employee.
 
7.            Inventions. Any and all inventions, innovations or improvements
(“Inventions”) made, developed or created by Employee (whether at the request or
suggestion of the Company or otherwise, whether alone or in conjunction with
others, and whether during regular hours of work or otherwise) during her
employment by the Company which may be directly or indirectly useful in, or
relate to, the business of the Company shall be promptly and fully disclosed by
Employee to the Managers of the Company and shall be the Company’s exclusive
property, and Employee shall promptly deliver to an appropriate representative
of the Company as designated by the Managers all papers, drawings, models, data
and other material relating to any inventions made, developed or created by her.
Employee shall, at the request of the Company and without any payment therefor,
execute any documents necessary or advisable in the opinion of the Company’s
counsel to direct issuance of patents or copyrights to the Company with respect
to such Inventions or to vest in the Company title to such Inventions. The
expense of securing any such patent or copyright shall be borne by the Company.
Employee hereby irrevocably designates and appoints the Company and each of its
duly authorized officers and agents as Employee’s agent and attorney-in-fact to
act for and in Employee’s behalf and stead to execute and file any document(s)
and to do all other lawfully permitted acts to further the prosecution, issuance
and enforcement of patents, copyrights and other proprietary rights with the
same force and effect as if executed and delivered by Employee.
 
8.            Ventures. If, during the term of the Agreement, Employee is
engaged in or associated with the planning or implementing of any project,
program or venture involving the Company and a third party or parties, all
rights in the project, program or venture shall belong to the Company and shall
constitute a corporate opportunity belonging exclusively to the Company. Except
as expressly approved in writing by the Company, Employee shall not be entitled
to any interest in such project, program or venture or to any commission,
finder’s fee or other compensation in connection therewith, other than the
compensation to be paid to Employee as provided in the Agreement.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
9.            Copyright. Employee recognizes and understands that Employee’s
duties for the Company may include the preparation of materials, including
software, written or graphic
 
materials, and that any such materials conceived or written by Employee shall be
“work made for hire” within the meaning of United States and other applicable
copyright laws. Employee understands that since such works are “works made for
hire,” The Company will retain exclusive ownership of all rights in such
materials, including copyrights.
 
10.            Solicitation of Customers. During her employment by the Company,
Employee will not, either directly or indirectly, on her own behalf or in the
service or on behalf of others, solicit, divert or appropriate, or attempt to
solicit, divert or appropriate, to any competing business any customer or client
of the Company, or any person or entity whose account has been solicited by the
Company.
 
11.            Solicitation of Employees. Employee agrees that during her
employment by the Company and for the one-year period following the termination
of such employment for any reason, Employee shall not, either directly or
indirectly, on her own behalf or in the service or on behalf of others solicit,
divert or hire away, or attempt to solicit, divert or hire away any person then
employed by the Company or any affiliate.
 
12.            Termination Upon Notice. Ther Agreement and the employment
created thereby may be terminated by the Company or Employee at any time, with
or without cause, in the absolute and sole discretion of either party, upon the
provision of written notice of termination to the other party. It is understood
that no employee or representative of the Company, other than the CEO, has any
authority to enter into any agreement for any specified period of time, or to
make any agreement contrary to the foregoing. Termination of ther Agreement
pursuant to ther provision shall not prejudice any other remedy to which either
party may be entitled either at law, in equity, or under ther Agreement.
 
13.            Surrender of Records and Property. Upon termination of her
employment for any reason, Employee shall deliver promptly to the Company all
records, manuals, books, blank forms, documents, letters, memoranda, notes,
notebooks, reports, data, tables, and calculations or copies thereof, which are
the property of the Company and which relate in any way to the business,
products, practices or techniques of the Company, and all other property of the
Company and Proprietary Matter, including, but not limited to, all documents
which in whole or in part, contain any trade secrets or confidential information
of the Company, which in any of these cases are in her possession or under her
control. If Employee purchases any record book, ledger, or similar item to be
used for keeping records of or information regarding the business of the Company
or its customers, Employee shall immediately notify the Company, which shall
then immediately reimburse Employee for the expense of such purchase.
 
14.            Assignment. Ther Agreement shall not be assignable, in whole or
in part, by either party without the written consent of the other party, except
that the Company may, without the consent of Employee, assign its rights and
obligations under ther Agreement to any corporation, firm or other business
entity (i) with or into which the Company may merge or consolidate, (ii) to
which the Company may sell or transfer all or substantially all of its assets,
or (iii) to any Affiliate. Upon such assignment by the Company, the Company
shall obtain the assignees’ written agreement enforceable by Employee to assume
and perform, from and after the date of such assignment, the terms, conditions,
and provisions imposed by ther Agreement upon the Company. After any such
assignment by the Company and such written agreement by the assignee, the
Company shall be discharged from all further liability hereunder and such
assignee shall thereafter be deemed to be the Company for the purposes of all
provisions of ther Agreement including ther section.
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
15.            Injunctive Relief. Employee agrees that it would be difficult to
compensate the Company fully for damages for any violation of the provisions of
ther Agreement, including, without limitation, the provisions of Sections 6, 7,
8, 9, 10, 11 and 13. Accordingly, Employee specifically agrees that the Company
shall be entitled to temporary and permanent injunctive relief to enforce the
provisions of ther Agreement. Ther provision with respect to injunctive relief
shall not, however, diminish the right of the Company to claim and recover
damages in addition to injunctive relief.
 
16.            Arbitration.
 
16.1 Claims Covered. The parties shall settle by arbitration all statutory,
contractual and/or common law claims or controversies (“Claims”) that the
Company may have against Employee, or that Employee may have against the Company
or any of its officers, directors, executives or agents in their capacity as
such or otherwise. Claims subject to arbitration include (i) claims for
discrimination (including but not limited to, age, disability, marital status,
medical condition, national origin, race, religion, sex, sexual harassment or
sexual orientation); (ii) claims for breach of any contract (express or
implied); (iii) claims for any federal, state or governmental law, statute,
regulation or ordinance; and (iv) tort claims (including but not limited to,
negligent or intentional injury, defamation and termination of employment in
violation of public policy).
 
16.2 Claims Not Covered. The arbitration of Claims shall not apply to (i) claims
by Employee for workers’ compensation or unemployment insurance; (ii) claims
which even in the absence of these arbitration provisions could not have been
litigated in court or before any administrative proceeding under applicable
federal, state or local law; and (iii) claims by the Company for injunctive
and/or other equitable relief.
 
16.3 Procedures. Claims shall be settled by arbitration by a single, neutral
arbitrator in accordance with the Natural Rules for Resolution of Employment
Disputes of the American Arbitration Association. The parties shall have the
right to take depositions and obtain discovery regarding the subject matter of
the arbitration as provided in Title III of Part 4 (commencing with section
1985) of the California Code of Civil Procedure. The arbitrator shall determine
all questions of fact and law relating to any Claim, including but not limited
to, whether or not any such Claim is subject to the arbitration provisions
contained herein. The arbitrator shall issue a written arbitration decision
which shall include essential findings and conclusions on which any award is
based. Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction. Each party shall pay the fees of its own attorneys,
the expenses of its witnesses and all other expenses connected with presenting
its case, except insofar as such fees or expenses are otherwise recoverable
pursuant to a statutory claim or cause of action, e.g., FEHA, ADEA or EEO
claims. Other costs of the arbitration, including the cost of any record or
transcripts of the arbitration, administrative fees, the fee of the arbitrator,
and all other fees and costs, shall be borne by the Company.
 
 
- 5 -

--------------------------------------------------------------------------------

 
- 5 -
16.4 Remedies. Employee understands that Employee is waiving the right to seek
remedies in court, including the right to a jury trial. The arbitrator shall be
empowered to award any relief which might have been available in a court of law
or equity.
 
16.5 Required Notice and Statute of Limitations. Arbitration shall be initiated
by serving or mailing a written notice to the other party within one year of the
date the complaining party has knowledge of the event first giving rise to the
claim. If the claim is not properly submitted in ther time frame, all rights and
claims that the complaining party has or may have had against the other party
shall be waived and void, even if there is a federal or state statute of
limitations which would have given the complaining party more time to pursue the
claims. Any notice to be sent to the Company shall be delivered to the Chairman
of the Board of the Company or, if none, to any member of the Board. The notice
shall identify and describe the nature of all claims asserted and the facts upon
which such claims are based.
 
       17.            Indemnification.
 
17.1 Indemnification of Employee. The Company shall, to the maximum extent
permitted by law, indemnify and hold Employee harmless for any acts or decisions
made in good faith while performing services for the Company. To the same
extent, the Company will pay, and subject to any legal limitations, advance all
expenses, including reasonable attorneys’ fees and costs of court-approved
settlements, actually and necessarily incurred by Employee in connection with
the defense of any action, suit or proceeding and in connection with any appeal,
which has been brought against Employee by reason of her service as an officer
or agent of the Company.
 
       18.            Miscellaneous.
 
18.1 Governing Law. Ther Agreement is made under and shall be governed by and
construed in accordance with the laws of the State of California.
 
18.2 Prior Agreements. Ther Agreement contains the entire agreement of the
parties relating to the subject matter hereof and supersedes all prior
agreements and understandings with respect to such subject matter. The parties
hereto have made no agreements, representations or warranties relating to the
subject matter of ther Agreement which are not set forth herein.
 
18.3 Taxes. The Company may withhold from any benefits payable under ther
Agreement all federal, state, city or other taxes as shall be required pursuant
to any law or governmental regulation or ruling.
 
18.4 Successors.
 
18.4.1 Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) or to all or substantially all of the Company’s business and/or
assets shall assume the Company’s obligations under ther Agreement and agree
expressly to perform the obligations under ther Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under ther Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in ther
subsection or which becomes bound by the terms of ther Agreement by operation of
law.
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
18.4.2 Employee’s Successors. The terms of ther Agreement and all rights of
Employee hereunder shall inure to the benefit of, and be enforceable by,
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
 
18.5 Amendments. No amendment or modification of ther Agreement shall be deemed
effective unless made in writing signed by the parties hereto.
 
18.6 No Waiver. No term or condition of ther Agreement shall be deemed to have
been waived nor shall there be any estoppel to enforce any provisions of ther
Agreement, except by a statement in writing signed by the party against whom
enforcement of the waiver or estoppel is sought. Any written waiver shall not be
deemed a continuing waiver unless specifically stated, shall operate only as to
the specific term or condition waived and shall not constitute a waiver of such
term or condition waived and shall not constitute a waiver of such term or
condition for the future or as to any act other than that specifically waived.
 
18.7 Severability. To the extent any provision of ther Agreement shall be
invalid or unenforceable, it shall be considered deleted herefrom and the
remainder of such provision and of ther Agreement shall be unaffected and shall
continue in full force and effect.
 
18.8 Counterparts. Ther Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all which together shall be
deemed to be one and the same instrument.
 
18.9 Notices. Any notice to Employee provided for in ther Agreement shall be
given by personal delivery or by mailing such notice by first-class mail
addressed to Employee at the address specified on the execution page of the
Agreement or at such other address as Employee may designate by written notice
to the Company. All notices shall be deemed delivered upon personal delivery,
or, if mailed in accordance with ther provision, three days after deposit in
United States mail.
 
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
THE COMPANY:
 
ENVISION SOLAR, LLC
a California limited liability company
 


 
By:     /s/  Robert
Noble                                                             
Name: Robert Noble
 
Title: CEO      
 
EMPLOYEE:


 
 
/s/  Joanna Tan      
Joanna Tan
 
Address for Notice:
 
13333 Mango Drive   
 
Del Mar, CA 92014   
 
 
 
- 8 -
 
 
 